Citation Nr: 0820315	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a neurological 
disorder of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for duodenal ulcer, status post vagotomy and 
pyloroplasty.  

4.  Entitlement to a compensable evaluation for laparotomy 
scar, status post excision of infracted hemanigioma of the 
liver.  

5.  Entitlement to a compensable evaluation for laceration 
scar, left shin.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

All issues other than entitlement to a compensable evaluation 
for a left shin scar are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left leg has been amputated above or at the 
knee as the result of an injury many years after separation 
from service.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a scar of the 
veteran's left shin have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).   





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Service connection was granted for a laceration scar of the 
veteran's left shin in a December 1972 rating decision and a 
noncompensable rating was assigned.  

A VA hospital summary from October 1993 documents that the 
veteran had recently suffered a below the knee amputation of 
the left lower leg following a train accident.  This was 
followed by a left knee disarticulation in October 1993.  

In March 2006, the veteran underwent a VA examination to 
determine the extent of his service connected disabilities.  
The examiner noted his past medical history as including an 
above the knee left lower extremity amputation.  

Because the veteran has undergone a left leg amputation, 
whether described as a left knee articulation or an above the 
knee amputation, his scar of the left shin is not subject to 
examination or evaluation.  Thus, as all evidence is against 
a claim for a higher rating for a service connected scar of 
the left shin, the claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008), the U.S. Court of Appeals 
for Veterans Claims explained what notice is required with 
regard to assignment of disability ratings.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
VA is not required to provide such assistance to the claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice error with 
regard to the claim for an increased evaluation for a scar of 
the veteran's left shin is not prejudicial to the veteran.  
As the veteran underwent a left knee disarticulation in 1993, 
and thus has lost the anatomical part that bore the service-
connected scar, no facts within a year prior to his claim 
received in March 2005 could substantiate his claim.  Hence, 
any error in notice is harmless error.  Similarly, VA has no 
duty to assist the veteran in substantiating his claim 
because such assistance could aid the veteran in 
substantiating the claim.  Therefore, further discussion as 
to whether VA has fulfilled its duty to notify and assist 
under the VCAA is not warranted.  

ORDER

A compensable evaluation for laceration scar, left shin, is 
denied.  


REMAND

Of record is a February 2001 letter from the Social Security 
Administration indicating that the veteran was in receipt of 
supplemental security income with the type of payment listed 
as "Individual - Disabled."  The record is absent for SSA 
records or any efforts by VA to obtain SSA records.  

VA has a statutory duty to assist a claimant in obtaining 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c).  Where VA has actual notice of the existence of 
records held by the SSA which appear relevant to a pending 
claim, VA has a duty to assist by requesting those records 
from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-
70 (1992).  On remand these records must be obtained and 
associated with the claims file, or if unavailable, a 
negative reply should be obtained and associated with the 
claims file.  

Additionally, in March 2006, the veteran underwent a VA 
examination with regard to his claim for an increased rating 
for a laparotomy scar, status post excision of infracted 
hemanigioma of the liver.  The examiner indicated a single 
measurement for each of three scars of the veteran's abdomen.  

As the rating criteria for scars is based (in part) on the 
area of the scars, either area measurements or width and 
length measurements are required in order to evaluate the 
veteran's scars.  Thus, the veteran should be afforded 
another examination of his service-connected scars of the 
abdomen and the necessary measurements should be included in 
the examination report.  

The March 2006 examination report indicates that the examiner 
did not review the veteran's claims file in conjunction with 
the examination.  Medical examinations must be thorough and 
take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326.  On remand, the veteran should be afforded another VA 
examination with regard to his duodenal ulcer, as well as his 
laporotomy scar, to include review of the claims file by the 
examiner.  

Finally, notice in full compliance with the Court of Appeals 
for Veterans Claims' decision in Vasquez v. Florez 22 Vet. 
App. 37 (2008) should be provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the veteran a separate 
corrective VCAA notice letter that 
complies with the Court's directions in 
Vasquez v. Florez 22 Vet. App. 37 (2008).  
That letter should include the criteria 
found in 38 C.F.R. §  4.118 Diagnostic 
Codes 7801 through 7805, and 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  This 
letter should also inform the veteran that 
disability ratings are assigned based on 
application of diagnostic codes, as well 
as the effect of his disability on his 
employment and daily life.  

2.  Obtain from the veteran any necessary 
information or documentation, and then 
request from the SSA all records related 
to the veteran's Social Security 
disability benefits, including all medical 
records, not already associated with the 
claims file, and copies of all 
administrative decisions or adjudications; 
and associate the records with the claims 
file.  If no records are available, a 
negative reply should be obtained and that 
reply, along with documentation of VA's 
efforts to obtain those records, should be 
associated with the claims file.  

3.  After the above development is 
completed and any obtained evidence is 
associated with the claims file, schedule 
the veteran for another examination with 
regard to his claims for increased 
evaluations for a laporotomy scar and a 
duodenal ulcer.  The claims file must be 
made available to the examiner and the 
examiner must indicate whether the claims 
file was reviewed.  

The examiner is asked to provide 
measurements of the width and length, or 
alternatively, the area, of the veteran's 
laporotomy scars, if possible.  

The examiner is asked to state whether the 
veteran experiences mild, moderate, or 
severe symptoms of his duodenal ulcer, 
such as anemia, weight loss, pain (and 
whether relieved by standard ulcer 
therapy), vomiting, hematemesis, or 
melena, and whether the symptoms are 
incapacitating, and the frequency, in 
occurrences per year, and duration, in 
days, of the symptoms.

4.  When the development requested has 
been completed, as well as any necessary 
development indicated from newly obtained 
evidence, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  

If the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


